Rudolph West, relator, is seeking a writ of mandamus to compel "state officers/agents to abide by state and federal laws" and to compel "the Court to answer why they violated the plaintiff's rights/plea agreement * * *." The prosecutor filed a Motion to Dismiss contending the petition was fatally defective because relator did not sufficiently identify the respondent(s), did not institute the action in the name of the state on relation of the person applying pursuant to R.C. 2731.04, and did not support the petition with an affidavit as required by Loc.App.R. 45(B)(1)(a). In addition, the prosecutor argues that relator failed to set forth the duty upon which relief was mandated and that relator failed to demonstrate the inadequacy of the remedy of appeal. We agree with the contentions of the prosecutor and hereby grant respondent's motion and dismiss relator's petition. See Litigaide, Inc. v. Custodian of Records for Lakewood Police Dept. (1996), 75 Ohio St.3d 508,664 N.E.2d 521; State ex rel. Calloway v. Court of Common Pleas (Feb. 27, 1997), Cuyahoga App. No. 71699, unreported.
TERRENCE O'DONNELL, J. CONCURS
  _______________________________ ANN DYKE, ADMINISTRATIVE JUDGE